Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erin Bobay on 18 March 2021.
The application has been amended as follows: 
A. Claims 1, 82 and 83 have been amended to read:
1. A method of treating a somatosensory disorder in a subject having an elevated pain sensitivity, comprising:
(a)    obtaining a DNA sample from the subject having a somatosensory disorder;
(b)    determining from the DNA sample a genotype of the subject with respect to a COMT gene, by detecting either a G or A nucleotide at the rs6269 SNP, detecting either a C or T nucleotide at the rs4633 SNP, detecting either a G or C nucleotide at the rs4818 SNP, and detecting either an A or G nucleotide at the rs4680 SNP, wherein the COMT genotype is selected from a low pain sensitive haplotype (LPS), average pain sensitive haplotype (APS), high pain sensitive haplotype (HPS), or a combination thereof; and

(d)    administering to subjects with an elevated pain sensitivity an effective amount of an ADRB2 modulator that is an antagonist; and thereby
(e)    treating the somatosensory disorder in the subjects having an elevated pain sensitivity,
wherein the somatosensory disorder is temporomandibular joint disorder, and wherein the subject has a genotype that is HPS/HPS, and the ADRB2 modulator is propranolol.
82.    The method of claim 1, wherein administering to the subject an effective amount of an ADRB2 modulator reduces the concentration of one or more cytokines.
83.    The method of Claim 1, wherein the ADRB2 modulator is a pharmaceutical that blocks or reduces ADRB2 function.
B. Claims 9 and 10 have been canceled.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Gursoy et al (Rheumatol Int. 2003. 23: 104-107; cited in the IDS) teaches a method comprising determining a genotype of a subject with respect to the COMT gene, wherein the COMT genotype is the G/A polymorphism at position 1947 (p. 105, col. 1; note that this polymorphism is also known in the art as the Val158Met polymorphism and rs4680). Gursoy teaches that the LL and LH genotypes 
The prior art does not teach or suggest the presently claimed methods of treating a subject having the somatosensory disorder of temporomandibular joint disorder comprising obtaining a DNA sample from the subject; determining from the DNA sample a genotype of the COMT gene by detecting either a G or A nucleotide at the rs6269 SNP, detecting either a C or T nucleotide at the rs4633 SNP, detecting either a G or C nucleotide at the rs4818 SNP, and detecting either an A or G nucleotide at the rs4680 SNP, wherein the COMT genotype is a low pain sensitive haplotype (LPS), an average pain sensitive haplotype (APS), or a high pain sensitivity haplotype (HPS) (as defined in the specification at p. 34, lines 12-15); identifying the subject as having a HPS/HPS genotype; and administering an ADRB2 modulator that is an antagonist to the subject identified as having the HPS/HPS genotype, to thereby treat the somatosensory disorder in the subject having the elevated pain sensitivity, wherein the ADRB2 modulator is propranolol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634